DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 21st, 2021 is acknowledged.
	Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 21st, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the flexible strand defining a second loop (claim 7) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the flexible strand" in line 1. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends the applicant review the claims for any additional issues under 35 U.S.C. 112(b). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz (U.S. Patent 6,306,159).
	Schwartz discloses a device (for example see Figure 7) comprising a flexible strand (40), a friction knot (48), and a knot capsule (30). The flexible strand defines a first adjustable loop, i.e. the first end includes knot 48 and the second end is passed through the knot to form a loop in the suture (see column 5 lines 12-21). The friction knot is coupled to a proximal end of the first adjustable loop, wherein the friction know allows adjustment of the first adjustable loop in a first configuration, i.e. the knot is loose, and is configured to prevent adjustment of the first adjustable loop in a second configuration, i.e. the knot is tight. The knot capsule includes a body defining an internal knot cavity (32), wherein a portion of the first adjustable loop and the friction knot are position within the internal cavity (see column 5 lines 12-21), wherein the internal knot cavity defines one or more impingement surfaces/push ledges, i.e. the surfaces of the tapered/stepped cannula form/define impingement surface/push ledges, configured to maintain the friction knot in a fixed position within the internal knot cavity when the friction knot is in the second configuration (see column 5 lines 12-21) and wherein the impingement surfaces/push ledges are configured to translate the friction knot on the first loop when the first loop is adjusted (see column 5 lines 12-21). The device further comprises a flat button (20b; see Figure 2b) coupled to a distal end of the first loop. Schwartz further discloses the device wherein a proximal portion of the knot capsule is sized and configured to be partially inserted into a bone tunnel formed in a first bone . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (U.S. Patent 6,306,159) in view of Thornes (U.S. Publication 2003/0236555).
	Schwartz discloses the invention as claimed except for the flat button comprising a torpedo button and the first flexible strand defining a second loop. 
	Regarding the flat button comprising a torpedo button, Thornes teaches a device comprising a first flexible strand (18) and a pair of suture buttons (10), wherein the suture buttons are flat buttons comprising a torpedo shape configured to pass through a bone tunnel (see page 2 paragraphs 17 and 30 and see Table 1). It would have been an 
	Regarding the flexible strand defining a second loop, Thornes teaches a device comprising a flexible strand (18) and a pair of suture buttons (10), wherein the flexible strand defines a first adjustable loop and a second loop, i.e. double looped (page 2 paragraph 30), in order to increase the amount of load carried by the device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Schwartz wherein the first flexible strand defines a second loop in view of Thornes in order to increase the amount of load carried by the device. 
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (U.S. Patent 6,306,159) in view of Sibbitt Jr. (U.S. Publication 2007/0203506).
	Schwartz discloses the invention as claimed except for the friction knot being a clove hitch knot. Sibbitt teaches a surgical device including a friction knot, wherein the friction knot is a clove hitch knot (page 4 paragraph 33). Because both the device of Schwartz and the device of Sibbitt disclose surgical devices including friction knot, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute one friction knot for the other in order to achieve the predictable results of securing elements of the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775